Citation Nr: 0316194	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to June 
1990.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  This case was previously before the Board in 
September 1999 and remanded for additional development and 
adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain is 
manifested by subjective complaints of low back pain, muscle 
spasm and moderate limitation of motion. 

2.  The current overall disability associated with the 
veteran's lumbar spine is primarily manifested by nonservice-
connected disc disease of the lumbar spine and not service-
connected lumbar strain.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the September 1999 Remand have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  However, it does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of her claim.  She was given the opportunity to 
appear and testify before a hearing officer or Member of the 
Board to advance any and all arguments in favor of her claim, 
but declined to do so.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examinations, the Board notes that the reports reflect that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessments and 
diagnoses.

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what she 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to her case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding her claim on the merits, because she has been told 
what the requirements are to establish her claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  She has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate her claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the most recent Supplemental Statement of the Case sent in 
April 2003 the veteran was again informed as to what was 
required to substantiate her claim.  As there is no 
additional evidence that needs to be obtained, there is no 
need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2002), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Under Diagnostic Code 5295, a 10 percent rating is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent disability rating is assigned where 
the condition is severe and is characterized by listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5292 pertains to limitation of motion of the 
lumbar spine.  Slight limitation of lumbar spine motion is 
evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

By a rating decision in July 1991, the RO granted service 
connection and assigned a noncompensable rating for lumbar 
strain on the basis of service medical records, which showed 
treatment for a back injury.  In May 1994, a 10 percent 
evaluation was assigned on the basis of outpatient treatment 
records dated between 1991 and 1992, which showed 
conservative treatment for continued back pain.  Of some 
significance is a November 1991 magnetic resonance imaging 
report (MRI), which was completely normal.  There were no 
significant focal herniations, protrusions or impingements.  
There was no spondylosis or spondylolisthesis present.  

In support of her claim for increase in 1995 the veteran 
submitted outpatient treatment records, which show that in 
October 1995 she was treated for injuries sustained in a 
motor vehicle accident.  At that time she complained of low 
back pain radiating down the right leg.

During VA examination in June 1996 the veteran walked 
cautiously due to low back pain.  Straight leg raising was 
positive bilaterally at 35 degrees for pain on the posterior 
aspect of the thigh.  Flexion of the lumbar spine was 
moderately decreased due to pain at 40 degrees.  Backward 
extension was to 20 degrees, left lateral flexion was to 20 
degrees and right lateral flexion was to 25 degrees.  The 
veteran could not rotate to the left or right due to pain.  
She could not walk on her heels or toes.  There was mild 
tenderness over the lower paraspinals.  X-rays showed minimal 
scoliosis of the lumbar spine, convex to the right.  An MRI 
showed minimal posterior disc bulging at L2-L3, L3-L4, L4-L5 
and at L5-S1 and degenerative disc desiccation with minimal 
posterior bulging of the annulus.  

A private MRI study from St. Francis Hospital dated in 
September 1996 noted that degenerative disc desiccation had 
not been present on the previous MRI from 1991.  The minimal 
posterior bulging of the annulus at L5-S1 was slightly more 
prominent but the findings at L2-3, L3-4 and L4-5 were 
unchanged since the previous examination.  Additional VA 
outpatient treatment records dated between 1997 and 1998 show 
continued treatment for back pain.  

During VA examination in January 1998 the veteran walked with 
a severe limp on the right side.  She could not heel or toe 
walk and could only squat to 50 degrees.  She had moderate 
lumbar spasm and an increased Ferguson's angle.  Range of 
motion actively was 15 degrees, passively was 85 degrees.  
Extension was to 18 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 17 degrees bilaterally.  The 
physician was suspicious of this lack of range of motion and 
noted that it could not be correlated with the rather minimal 
objective findings on x-ray.  Straight leg raising was 
positive on the left at 30 degrees and on the right at 60 
degrees.  Deep tendon reflexes were active and equal.  The 
physician concluded that it was very difficult to decide the 
veteran's level of disability because of some overlay of her 
pain.  The veteran was also 31 weeks pregnant at the time of 
the examination.  

The veteran reported that she worked as an X-ray technician 
and had lost several jobs because of her back trouble.  She 
has been to a neurosurgeon and wears a back brace.  She 
stated that it hurt to move or even to stand still.  The 
examiner noted that the MRI in 1991 was essentially normal 
and that the later finding of a posterior bulging disc was 
not really significant, especially when described as minimal.  
He then surmised that "something" apparently occurred 
between 1991 and the MRI, which she had in 1996, which showed 
degenerative disc disease at L5-S1.  The examiner concluded 
that he could not associate the veteran's present symptoms 
with active duty injury since she had an essentially normal 
MRI in 1991 soon after discharge.  

In a July 1999 statement the veteran noted that the 1995 
motor vehicle accident was minor and not the cause of her 
back problems.  Further, the injuries and resulting problems 
due to her inservice injury had been reported prior to this 
accident.  

Pursuant to a 1999 Board Remand the veteran was examined by 
VA in October 1999.  At that time she walked with a normal 
gait and could squat to nearly full range.  She could stand 
on toes and heels.  Examination of the back revealed a 
prominence of the left paraspinal musculature in the lumbar 
region, suggestive of scoliosis.  Forward bending of the 
lumbar vertebrae was 55 degrees and backward extension was 40 
degrees.  Lateral flexion was 25 degrees to the left and 35 
degrees to the right and rotation of the lumbar vertebrae was 
25 degrees to the left and 30 degrees to the right.  Ankle 
deep tendon reflexes were 2+ bilaterally and knee deep tendon 
reflexes were 3+ bilaterally with reinforcement.  Straight 
leg raising was 55 degrees on the right and 75 degrees on the 
left.  Hip flexion was 130 degrees bilaterally.  Patrick's 
test was negative bilaterally; however in performing this on 
the right side, the veteran complained of excruciating pain 
in the right gluteal and sacroiliac areas.  There was no 
difference in length of the lower limbs and circumference of 
the thighs at corresponding levels was 17-1/2 inches 
bilaterally.  The circumference of the calves at 
corresponding level was 15 inches bilaterally.   There was 
some weakness on dorsiflexion and plantar flexion of the 
right great toe and there was hypesthesia to pinprick stimuli 
at the level of the right great toe, suggestive of an L5-S1 
radiculopathy from disc disease.  Computerized tomography 
scan (CT) revealed evidence of degenerative disease disc at 
L1-L2, L3-L4 and L5-S1.  

Also of record is a December 1999 X-ray report, which showed 
the vertebral architecture appeared unremarkable and 
alignment and disc spaces were preserved.  There was minimal 
dextroconvex lumbar scoliosis.  The margins of the SI joints 
were also unremarkable.  A January 2000 MRI report showed 
desiccation and mild diffuse bulging of the L5-S1 disc and a 
small annular fissure in the posterior aspect of the L5-S1 
disc.  There was a minimal central broad based protrusion at 
L5-S1, which was close to the right and left S1 nerve roots, 
but did not appear to contact these nerve roots.  There was 
also minimal degenerative disease at L1-L2 and L3-L4.  There 
was no evidence of neuronal foraminal stenosis or central 
canal stenosis.  

In an addendum to that report, dated in May 2002, the 
examiner noted that in 1989 the veteran did have some sort of 
injury that caused her to have back pain and that at times 
the back pain was significantly better.  The examiner also 
noted that the previous physical examination did not reveal 
any gross motor weakness other than the dorsiflexion and 
plantar flexion weakness of the right great toe and some 
hypesthesia to pinprick stimuli at the level of the great 
toe.  With regard to the MRI findings, the examiner concluded 
that there was no neurological compression, which therefore 
argued against any true compressive radiculopathy.  However, 
there were some mild degenerative changes found in the lumbar 
spine and although back pain could be due to these mild 
degenerative changes, it was extremely difficult to associate 
the MRI findings with that of back pain.  The examiner 
explained that most adults have some mild amount of 
degeneration that tends to worsen with age.  However, the 
vast majority of these changes are not symptomatic and there 
has been no study that has been able to correlate the 
progression of natural degeneration with pain.  

The examiner concluded that the initial acute back strain 
that the veteran sustained at the time of injury should have 
resolved the vast majority of the time.  Moreover at this 
point the sequelae of the injury in 1989 would be relatively 
mild and that it was unlikely that the initial injury could 
be directly associated with any objective findings on imaging 
studies or physical examination.  The L5-S1 possible 
radiculopathy is not service connected based on the fact that 
there is no compressive lesion found on the S1 nerve roots 
and that by description this appeared to be merely a bulging 
disc and not a truly herniated disc.  

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to pain and limited 
motion associated with her lumbar spine disability, the 
veteran has been diagnosed with degenerative disease disc at 
L1-L2, L3-L4 and L5-S1 as shown by the results of the 1996 
MRI and 1999 CT scan.  

The 1998 VA examiner concluded that the veteran's disc 
disease was not etiologically related to her service-
connected lumbar strain.  The May 2002 examiner also 
concluded that it was unlikely that the initial injury could 
be directly associated with any objective findings on imaging 
studies or physical examination.  Accordingly, all symptoms 
of non service connected disc disease, including 
radiculopathy, pain in the lower extremities, diminished 
pinprick and sensation of the lower extremities, absent and 
diminished ankle jerk and positive straight leg raising will 
not be used to evaluate her service-connected disability.  
However, the May 2002 VA examination report also reflects 
that the veteran's complaints of low back pain could be 
attributed to both her service-connected lumbar strain and 
her nonservice-connected disc disease.  As such, the Board 
will consider her complaints of low back pain when evaluating 
her increased rating claim.  See, e.g., Mittleider v. West, 
11 Vet. App. 181 (1998).

During the course of the appeal the veteran's lumbar strain 
is manifested by limitation of motion with pain, which is 
moderate in terms of flexion, but slight in all other 
directions.  In addition, the lumbar strain has also been 
manifested by mild tenderness over the lower paraspinals and 
moderate lumbar spasm.  As such, the Board finds that the 
veteran's disability more closely approximates the criteria 
for a 20 percent disability rating.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5295 (2002).  The evidence does not 
reveal listing of the whole spine to the opposite side, 
positive Goldthwait's sign, osteo-arthritic changes, 
irregularity of joint space, or abnormal mobility on forced 
motion.  Accordingly, the Board finds that the veteran's 
disability picture does not more closely approximate the 
criteria for a higher, 40 percent, disability rating.  Id.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to recognize further functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, here the current 20 percent rating adequately 
compensates the veteran for his limitation of motion and 
functional loss.  The Board notes that the veteran has 
indicated that back pain has severely limited her physical 
activity and she is competent to testify to readily visible 
and identifiable symptoms.   However, the evidence does not 
reveal that she possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
causation or etiology, and, as such, she is not competent to 
offer a probative medical opinion that the symptoms she 
describes are due to service-connected lumbar strain and not 
due to her other, nonservice-connected disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  The veteran's 
lumbar strain has not been shown to result in muscle atrophy, 
point tenderness or abnormal gait.  Further, there is no 
evidence of swelling, discoloration or weakness indicative of 
significant functional loss not already included in the 
assigned 20 percent evaluation.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).

The Board has also considered if the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available for evaluating spine disabilities.  First, the 
veteran does not have severe limitation of motion such that a 
higher disability rating would be appropriate under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Moreover a disability rating based on 
intervertebral disc syndrome is not warranted as the evidence 
of record reflects that the veteran's disc disease is not 
etiologically related to her service-connected lumbar strain.  
As such, an increased disability rating is not viable.  See 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5293 (2002); 67 
Fed. Reg. 54,345 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293) (effective Sept. 23, 2002).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1),an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has contended 
that her chronic back pain interferes with her employment 
status.  Clearly, due to the nature and severity of the 
veteran's service-connected back, some interference with 
employment is foreseeable.  However, there is no competent 
evidence of record, which indicates that the veteran's lumbar 
strain has caused marked interference with employment beyond 
that which is contemplated under the schedular criteria, or 
that there has been any necessary inpatient care.  Thus, 
there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).

As such, the Board finds that the evidence supports an 
increased disability rating, but the preponderance of the 
evidence is against a disability rating in excess of 20 
percent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

A 20 percent disability rating, but no more, for lumbar 
strain is warranted, subject to the laws and regulations 
governing the disbursement of VA benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


